Citation Nr: 0832240	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-04 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance by another person.

2.  Entitlement to special monthly compensation based upon 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran and his spouse testified at a videoconference 
hearing before the undersigned in May 2004.  

In October 2004 and February 2007, the Board remanded these 
matters for further development.  In February 2007, the Board 
granted service connection for a number of additional 
disabilities.  

In February 2007, the Board also remanded the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  On remand, the 
Appeals Management Center (AMC) granted the TDIU claim.

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance is remanded 
to the AMC, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran does not have a single service-connected 
disability rated as total.


CONCLUSION OF LAW

The criteria for special monthly compensation based on being 
housebound are not met.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
this case, as discussed below, the law is controlling.

Special monthly compensation based on being housebound is 
only payable when a veteran has a single service connected 
disability rated as 100 percent.  38 C.F.R. § 3.350(i); see 
also 38 U.S.C.A. § 1114(s).

The veteran's service connected disabilities consist of 
paralysis of the right upper extremity, rated as 40 percent 
disabling; residuals of multiple neck strains with 
degenerative disc disease of the cervical spine, rated as 60 
percent disabling; paralysis of the left upper extremity, 
rated as 30 percent disabling; and headaches, rated as 10 
percent disabling.  The veteran has been granted a TDIU.

Because the veteran does not have a single service connected 
disability rated as 100 percent, he lacks legal entitlement 
to special monthly compensation based on being housebound.  
The claim is therefore, denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to special monthly compensation based on being 
housebound is denied.


REMAND

As noted above, service connection is currently in effect for 
paralysis of the right upper extremity, rated as 40 percent 
disabling; residuals of multiple neck strains with 
degenerative disc disease of the cervical spine, rated as 60 
percent disabling; paralysis of the left upper extremity, 
rated as 30 percent disabling; and headaches, rated as 10 
percent disabling.  The veteran also has the following non-
service connected disabilities: myotonic muscular dystrophy, 
rated 100 percent disabling; right and left shoulder 
conditions, rated 20 percent disabling; a left knee injury, 
rated 10 percent disabling; and a fracture of the wrist, 
lumbar strain, and post-traumatic stress disorder (PTSD), all 
rated noncompensable.
In its October 2007 remand, the Board noted that the veteran 
had been afforded a VA aid and attendance/housebound 
examination in June 2002, but that it did not contain an 
opinion as to whether it was the service-connected 
disabilities that had caused the veteran to be unable to care 
for himself.  A new examination was needed in light of the 
Board's decision to grant service connection for additional 
disabilities.

The veteran was afforded the requested examination in October 
2007.  The examiner noted that the veteran reported that he 
had some difficulty protecting himself from the hazards of 
daily living as he had some memory loss.  He stated that this 
was mostly short-term loss. The veteran also noted having 
difficulty performing activities of daily living as he was 
wheelchair bound and had spastic rigidity with attempts to 
perform activities of daily living. The veteran was unable to 
walk but could help somewhat with transfers.  He also had 
bowel/bladder incontinence and wore a diaper on a regular 
basis.  The veteran only traveled beyond the premises of his 
home when someone helped him into the wheelchair and then 
into the car for transportation.  The examiner noted that the 
veteran did not ambulate and reported bed to wheelchair 
transfers only. 

Although the examiner supplied an in-depth report, he did not 
indicate whether the service-connected disabilities required 
aid and attendance.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
the examiner who performed the October 
2007 VA examination, if available.  The 
examiner should review the claims folder 
and note such review in the examination 
report.

The examiner should provide answers to 
the following questions:

(a) Do the veteran's service-connected 
disorders prevent him from dressing or 
undressing himself and keep himself 
ordinarily clean and presentable?

(b) Do the veteran's service-connected 
disabilities prevent him from feeding 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, or make him unable to attend to 
the wants of nature?

(c) Do the veteran's service-connected 
disabilities cause incapacity, physical 
or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?

(d) Do the veteran's service-connected 
disabilities require that he remain in 
bed?

A rationale is requested for these 
opinions.

If the October 2007 is not available, 
schedule the veteran for an additional VA 
examination, with the examiner being 
requested to answer the above questions 
following examination and review of the 
claims folder.  

2.  Thereafter, re-adjudicate the claim.  
If the claim on appeal remains denied, 
issue a supplemental statement of the 
case before returning them to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


